STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 29, 2016
               Plaintiff-Appellee,

v                                                                   No. 327669
                                                                    Wayne Circuit Court
TERRELL THORNTON,                                                   LC No. 12-004642-01-FC

               Defendant-Appellant.


Before: GADOLA, P.J., and FORT HOOD and RIORDAN, JJ.

PER CURIAM.

        In 2012, a jury convicted defendant of attempted murder, MCL 750.91, and arson of a
dwelling house, MCL 750.72(1)(a). In a prior appeal, this Court vacated defendant’s convictions
and remanded for a new trial because it agreed with the trial court that defense counsel provided
ineffective assistance when he failed to investigate an alibi defense. People v Thornton,
unpublished opinion per curiam of the Court of Appeals, issued May 27, 2014 (Docket No.
313070). Defendant was retried in November 2014 and again convicted of attempted murder
and arson of a dwelling house. He was sentenced to 25 to 50 years in prison for the attempted
murder conviction and 10 to 20 years in prison for the arson conviction, to be served
concurrently.

       Defendant again appeals as of right. We affirm.

                                I. FACTUAL BACKGROUND

        Defendant’s convictions arise from a fire at a Detroit apartment building on Springle
Street in the early evening on August 9, 2011. Investigators concluded that the fire was an arson,
discovering that accelerants were used inside the building, near the exit. No one died in the fire,
but many individuals escaped from the building through apartment windows and suffered various
injuries.

       The prosecution’s theory of the case was that defendant attempted to murder Jeffrey
White because White had renounced a Nation of Islam group that defendant led. There was
testimony that defendant threatened White in the past and threatened him again from inside a van
or SUV, with two other men inside, in front of the apartment building shortly before the fire.
Numerous witnesses testified regarding their observations before, during, and after the incident.


                                                -1-
                         II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that defense counsel provided ineffective assistance at the second trial
by failing to investigate and present an alibi defense and failing to adequately impeach two of the
prosecution’s witnesses. We disagree.

                                   A. STANDARD OF REVIEW

         Because a Ginther1 hearing was not held in the trial court following defendant’s second
trial, our review is limited to errors apparent on the record. People v Jordan, 275 Mich. App. 659,
667; 739 NW2d 706 (2007). “A claim of ineffective assistance of counsel is a mixed question of
law and fact. A trial court’s findings of fact, if any, are reviewed for clear error, and this Court
reviews the ultimate constitutional issue arising from an ineffective assistance of counsel claim
de novo.” People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008), citing People v
LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002).

         Effective assistance of counsel is presumed, and defendant bears a heavy burden
         of proving otherwise. To demonstrate ineffective assistance, defendant must
         show: (1) that his attorney’s performance fell below an objective standard of
         reasonableness, and (2) that this performance so prejudiced him that he was
         deprived of a fair trial. To demonstrate prejudice, the defendant must show the
         existence of a reasonable probability that, but for counsel’s error, the result of the
         proceeding would have been different. [People v Gaines, 306 Mich. App. 289,
         300; 856 NW2d 222 (2014) (quotation marks and citations omitted).]

                                        B. ALIBI DEFENSE

       Defendant first claims that defense counsel was ineffective for failing to investigate and
present an alibi defense. We disagree.

       Defendant raised this argument in his prior appeal, claiming that his former defense
attorney was also ineffective for failing to investigate an alibi defense. Thornton, unpub op at 2.
This Court agreed and remanded the case for a new trial. Id. at 3-4. However, the record
developed after remand does not support defendant’s contention that his newly appointed
defense counsel failed to investigate an alibi defense.

       Before defendant’s second trial, defense counsel filed a notice of intent to claim an alibi
defense, identifying four witnesses who may offer testimony that defendant was on Olga Street
in Detroit, Michigan, at the time of the offense. During the retrial, however, defense counsel and
defendant stated the following on the record:

                [Defense counsel]: Secondly, we have filed a notice of intent to claim the
         defense of alibi. After reviewing[,] considering[,] and weighing all the pros and


1
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                  -2-
       cons, it is also our decision, in consultation with [defendant], that we not raise the
       alibi defense.

               Am I right, [defendant]?

               DEFENDANT: That is correct, sir.

                                           * * *

             [Defense Counsel]: Anybody promise anything threaten coerce you in
       any weapon [sic] to make these decisions we just talked about put on the record.

               DEFENDANT: No sir.

        Defendant asserts on appeal that he only agreed to abandon the alibi defense because
counsel was unprepared at retrial to present that theory, but this claim is inconsistent with
defendant’s own statements on the record that he was not coerced into abandoning the alibi
defense. Further, unlike defendant’s first attorney, who failed to investigate the defense,
defendant’s new counsel stated that he and defendant had reviewed, considered, and weighed all
the pros and cons of presenting an alibi defense, and defendant expressly confirmed on the
record that he agreed with that statement.

        Given this evidence, defendant has not overcome the strong presumption that the decision
not to present the alibi defense was sound trial strategy, see Gaines, 306 Mich. App. at 300, as
defendant’s wholly unsupported claim that counsel was unprepared is insufficient to rebut the
record evidence confirming that counsel investigated the defense and made an informed decision
not to present it.2

         Defendant has failed to establish that he received ineffective assistance on this ground.

                                       C. IMPEACHMENT

        Next, defendant argues that counsel was ineffective because counsel did not use several
pieces of evidence to impeach White and Myra Owens, a resident of the apartment complex.
Defendant argues that this error is egregious in light of the fact that their credibility was critical
in this case because they were the only witnesses who saw defendant with a gas can. We reject
defendant’s claim.

       “Counsel may provide ineffective assistance if counsel unreasonably fails to develop the
defendant’s defenses by adequately impeaching the witnesses against the defendant.” People v



2
 Again, our review is limited to errors apparent on the record. See Jordan, 275 Mich. App. at
667. We may not consider the affidavits proffered by defendant on appeal, as doing so would
constitute an impermissible expansion of the record. See People v Powell, 235 Mich. App. 557,
561 n 4; 599 NW2d 499 (1999).


                                                 -3-
Lane, 308 Mich. App. 38, 68; 862 NW2d 446 (2014). However, “[d]ecisions regarding whether
to call or question a witness are presumed to be matters of trial strategy.” People v Putman, 309
Mich. App. 240, 248; 870 NW2d 593 (2015). “We will not substitute our judgment for that of
defendant’s counsel, nor will we use the benefit of hindsight to assess counsel’s performance.”
People v Unger, 278 Mich. App. 210, 258; 749 NW2d 272 (2008). “A particular strategy does not
constitute ineffective assistance of counsel simply because it does not work.” People v
Matuszak, 263 Mich. App. 42, 61; 687 NW2d 342 (2004).

        First, prosecution witness White testified that he was approaching the apartment building
to visit his soon-to-be mother-in-law, Brenda Andrews, when an SUV driven by defendant
approached him. Defendant spoke to White, and a man in the backseat of the vehicle cocked a
gun during the encounter. Defendant argues that counsel should have cross-examined White and
the reporting officer about White’s statement to the police that the encounter actually occurred as
he was leaving the apartment building. At the first trial, former defense counsel elicited
testimony from Officer Anthony Murray that White told him that he saw defendant as he walked
out of the building. When prior counsel asked White about the police statement, he explained
that he talked to a lot of officers, he denied that he explained the encounter as it was written in
the report, and he noted that he did not write the statement himself.

       Defendant cannot establish that his new attorney unreasonably failed to develop
defendant’s defenses by failing to impeach White with his previous statement to the police. The
record shows that, in the alternative, defendant’s new counsel elicited testimony from White that
he was not sure, in some instances, what he told the police, and that it is possible that he did not
mention seeing defendant with a gas can until about a year after the fire. Counsel also elicited
testimony from White that he had a cellular phone, but did not personally call the police after he
was threatened outside the apartment building. In addition, counsel questioned whether White
was just after a Crime Stoppers’ reward in this case.

        Counsel also pursued other theories to impeach White’s credibility. To attack the theory
that defendant targeted White for leaving the Nation of Islam, counsel elicited testimony from
White that he did not call the police when defendant had threatened him in the past and that he
failed to obtain a personal protection order. In addition, as discussed further below, counsel
attempted to establish that White blamed defendant in order to avoid being investigated as the
true perpetrator of the arson. For example, counsel offered other-acts evidence establishing that
White had lied in the past by using an alias. Defense counsel also elicited testimony that White
smoked marijuana, and that it was not uncommon for him to carry a lighter. Moreover, counsel
questioned White regarding whether he told medical professionals that he burned himself,
indicating that the fire occurred due to his own acts. Additionally, counsel elicited testimony
that White could have been described as “stocky” at the time of the fire, and that Owens
described the perpetrator as “stocky.” The defense also evoked testimony that White was
familiar with the general layout of the building and that he had a friend drop him off a distance
away, from which a jury could infer that his behavior was suspicious and not simply a visit to his
future mother-in-law. On this record, given defense counsel’s attempted impeachment of White
through numerous other means, defendant has failed to demonstrate that defense counsel’s
decision not to impeach White with one prior inconsistent statement from a police report was an
unsound trial strategy. See Putman, 309 Mich. App. at 248; Lane, 308 Mich. App. at 68


                                                -4-
        In addition, defendant argues that counsel should have impeached Owens with her prior
police statement that the perpetrator was wearing a black t-shirt on the day of the fire. Defendant
fails to recognize that counsel established through cross-examination that Owens was confused
about the perpetrator’s clothing. He elicited from Owens that she thought that she saw defendant
wearing a white t-shirt when he entered the apartment building, but was wearing a blue t-shirt
when he left. Defendant cannot establish that counsel’s strategy fell below an objective standard
of reasonableness on this basis. See Gaines, 306 Mich. App. at 300.

        Defendant also argues that counsel should have impeached Owens with her prior
testimony that defendant arrived around 9:00 a.m. when she repeatedly testified on cross-
examination at the second trial that she was not sure when he arrived. However, defense counsel
elicited testimony from Owens that she could not remember the time at which defendant arrived,
and counsel may have believed, in a reasonable exercise of trial strategy, that leaving this
testimony untouched would generate more doubt in the minds of the jurors than impeaching
Owens with a prior inconsistent statement that specifically identified the timing of the day’s
events. See Putman, 309 Mich. App. at 248. Further, while defendant claims that establishing
that Owens saw him earlier in the day would contradict the other witnesses’ testimony—which
placed defendant at the apartment building only at the time of the fire—to such an extent that the
jury would find her testimony unbelievable, Owens was the only witness to testify that she spent
the whole day looking out the window at Springle Street. Therefore, she was the only witness
with an opportunity to see defendant earlier in the day. Further, as the prosecution argues,
focusing on Owens’ testimony that defendant was at the apartment the whole day may have
increased the risk that the jury would believe her testimony that defendant wore two different
shirts and had time to change, as she claimed.

 Most importantly, counsel pursued alternative methods to impeach Owens’ credibility. Counsel
elicited testimony that: (1) she thought that defendant’s vehicle was green while other witnesses
testified that it was silver or white; (2) she could not remember any additional details about the
other men in the vehicle besides their race; (3) she only reported her observations to the
authorities when officers visited her months after the fire; and (4) she did not know defendant’s
height or hairstyle and testified that he did not have any facial hair. Given this vigorous cross-
examination, defendant cannot establish that counsel unreasonably failed to develop the defense
that Owens’ observations were not credible. See Gaines, 306 Mich. App. at 300.

         Lastly, it is noteworthy, in the words of the prosecutor at the Ginther hearing after the
first trial, that defendant’s former counsel was “almost overly aggressive” in his cross-
examination of the witnesses, and he made—or at least attempted to make—“mincemeat” out of
Owens. It is apparent that this aggressive cross-examination strategy was not successful during
the first trial, and the same lines of questioning that defendant claims that his new counsel should
have pursued while cross-examining White and Owens were, in fact, pursued by his former
counsel in the first trial, which resulted in defendant’s conviction.

       Accordingly, we conclude that defendant has failed to establish the requisite prejudice to
substantiate his ineffective assistance claims. See Gaines, 306 Mich. App. at 300. Moreover,
given this record, defendant cannot overcome the strong presumption that, on retrial, his new
counsel made a strategic decision to strike a careful balance between impeachment and bullying.
“That the strategy [defense counsel] chose ultimately failed does not constitute ineffective

                                                -5-
assistance of counsel.” People v Kevorkian, 248 Mich. App. 373, 414-415; 639 NW2d 291
(2001).

                  III. MOTION TO SUPPRESS OWENS’ IDENTIFICATION

      Next, defendant argues that the trial court should have granted his motion to suppress
Owens’ in-court identification. We disagree.

                                 A. STANDARD OF REVIEW

        “A trial court’s determination in a suppression hearing regarding the admission of
identification evidence will generally not be reversed unless clearly erroneous. Issues of law
relevant to a motion to suppress are reviewed de novo. Clear error exists when the reviewing
court is left with a definite and firm conviction that a mistake was made.” People v McDade,
301 Mich. App. 343, 356; 836 NW2d 266 (2013).

                                         B. ANALYSIS

        In the trial court, the parties stipulated that the prosecution may not present evidence of
Owens’ identification of defendant in a photographic lineup at a time when defendant was
already in custody, as using a photographic lineup at that time was improper. See People v
Kurylczyk, 443 Mich. 289, 298; 505 NW2d 528 (1993) (“Subject to certain exceptions,
identification by photograph should not be used where the accused is in custody.”) (quotation
marks, citation, and emphasis omitted). In general, if a witness identifies a defendant through an
improper pretrial identification procedure, the prosecution must establish an independent basis
for any subsequent in-court identification of the defendant by that witness. See People v Kachar,
400 Mich. 78, 92-94; 252 NW2d 807 (1977). Courts should consider the following factors when
determining whether an independent basis exists for the admission of an in-court identification:
(1) the witness’s prior knowledge of the defendant, (2) the witness’s opportunity to observe the
perpetrator during the crime (including the duration of the observation, the lighting, any noise or
other factors affecting sensory perception, and the proximity to the alleged criminal act), (3) the
length of time between the crime and the disputed identification, (4) discrepancies between the
pretrial identification description and the defendant’s actual appearance, (5) any prior proper
identification or failure to identify the defendant, (6) any prior identification of another as the
perpetrator, (7) the mental state of the witness at the time of the crime (considering factors such
as fatigue, nervous exhaustion, intoxication, and the age and intelligence of the witness), and (8)
any special features of the defendant. People v Gray, 457 Mich. 107, 116; 577 NW2d 92 (1998),
quoting Kachar, 400 Mich. at 95-96. Courts will also consider the witness’s level of certainty at
the prior identification. See Kurylczyk, 443 Mich. at 306; People v Colon, 233 Mich. App. 295,
304-305; 591 NW2d 692 (1998). The inquiry focuses on the totality of the circumstances. Gray,
457 Mich. at 115.3




3
  On appeal, defendant argues that the trial court misapplied controlling law by failing to
determine if Owens had an independent basis for her in-court identification before concluding

                                                -6-
       The trial court properly admitted Owens’ in-court identification of defendant, as it is clear
from the record that Owens had an independent basis for the identification that was untainted by
the improper pretrial procedure.4 Multiple factors support this conclusion.

       First, the testimony at the first trial demonstrated that Owens had an extended opportunity
to observe defendant. Owens lived in the first-floor apartment in the front of the building.
Owens testified that she had nothing to do on the day of the fire—which began as a rainy day but
grew more pleasant as the hours passed—so she sat in a chair and looked out her front window.
Thus, she had an opportunity to observe defendant repeatedly, in daylight, when he first arrived
and entered the building, when he left after Owens heard an argument between two men, and
again, closer to 6:00 p.m., when he exited the building with a gas can. As the prosecutor
emphasized at the motion hearing, defendant was only a short distance away from where Owens
was watching when he entered and exited the building. Moreover, as defendant ran with the gas
can toward Warren Avenue, Owens kept her eyes on him for about half a block.5 Owens’

that the fact that her identification occurred months after the fire was relevant to the weight, and
not the admissibility, of her in-court identification. The trial court did not expressly restate the
Kachar “independent basis” standard when it admitted the in-court identification, but it is
overwhelmingly apparent from the parties’ arguments and the trial court’s questions on the
record that the court understood that this standard was at issue.
4
  Defendant argues that the trial court erred by failing to hold an evidentiary hearing to review
Owens’ testimony outside the presence of the jury, and that we should remand for such a
hearing. Defendant relies on Gray, which stated that an evidentiary hearing is required if
counsel was not present at the pretrial identification or if the pretrial identification procedures
were unnecessarily suggestive or conductive to irreparable misidentification. Gray, 457 Mich. at
115, quoting People v Anderson, 389 Mich. 155, 169; 205 NW2d 461 (1973), overruled in part on
other grounds People v Hickman, 470 Mich. 602, 603; 684 NW2d 267 (2004). Here, however,
defendant did not contest Owens’ pretrial identification or in-court identification based on those
types of circumstances. Further, in Anderson, 389 Mich. at 169, the Supreme Court explained, “If
the record is not complete and a determination either way cannot be made, the court should
vacate the conviction and remand to the trial court for a hearing on the issue.” (Emphasis
added.) Most notably, in People v Johnson, 202 Mich. App. 281, 287; 508 NW2d 509 (1993), this
Court explained, “We do not believe that a defendant is entitled to an evidentiary hearing where
the defendant fails to support the allegation of impropriety with factual support or where it is
clear from the record that such a hearing would be futile in light of substantial evidence that
there exists an independent basis for the identification.” (Emphasis added.)
         We agree with the prosecution that the record was more than sufficient to decide the issue
at the time of the pretrial motion to suppress because Owens already had testified at the first trial.
Although defendant claims that certain facts were not presented to the trial court when it
considered the motion to suppress, the trial court stated that it took judicial notice of the entire
record from the earlier trial. Accordingly, an evidentiary hearing was not necessary, and remand
for an evidentiary hearing is not warranted.
5
 Defendant attempts to undermine Owens’ testimony that she saw defendant throughout the day
by arguing that other witnesses only saw him at the apartment building at the time of the fire.
However, again, Owens was the only witness to testify that she spent the whole day looking out

                                                 -7-
opportunity to observe defendant weighed in favor of finding an independent basis for the in-
court identification.

       The record at the first trial demonstrated that Owens’ description to police was
corroborated by other witnesses’ accounts and defendant’s actual appearance. Defendant is a
5’4” black man who, according to the lower court file, weighed 140 pounds. Owens accurately
told the police that defendant was short, with a heavyset or medium build, and was “dark
complected.” Owens estimated that defendant was between 20 and 30 years old, and he was 32
years old at the time of the fire. Owens reportedly saw defendant in different clothing
throughout the day, but suspected that he had changed. Just like several other witnesses, Owens
saw defendant exit a van or SUV with out-of-state plates.6

       Additionally, Owens’ confidence in the identification, her previous identification of
defendant, and the fact that she never identified anyone else as the perpetrator further weigh in
favor of finding that an independent basis existed for the in-court identification. Owens
confirmed at the first trial that she was 100 percent certain of her identification, stating that there
was “no doubt” in her mind. Additionally, when she viewed the photographic array, which
nobody argues was inherently suggestive (only conducted at an improper time when defendant
could have participated in a live lineup), she positively identified defendant. There is no
evidence that Owens ever identified someone other than defendant as the perpetrator.

        Because Owens had an opportunity to observe defendant before the fire, there is no
indication that her identification was impaired by fear or other emotions related to the fire.
Moreover, Owens testified that because she did not know defendant, she had no biases against
him. Although defense counsel argued at the motion hearing that Owens was “in advanced
years,” she was only in her mid-50s when the fire occurred, and there is no evidence that her age
affected her observations. Thus, Owens’ mental state weighed in favor of finding an
independent basis for the in-court identification.

       Some factors weighed against a finding of an independent basis. Owens did not know
defendant and had never seen him before the day of the fire. In addition, Owens’ initial
statement to the police and identification of defendant occurred months after the fire. However,
the prosecutor explained that the delay occurred because Owens sought medical treatment on the
day of the fire and the investigation of witnesses was stalled due to the fact that the witnesses
were displaced from the gutted apartment building. And, again, even though Owens had not
the window at Springle Street. Thus, she was the only witness who had an opportunity to see
defendant earlier.
6
  On appeal, defendant focuses on one discrepancy between Owens’ report and testimony—she
did not tell the police that she saw defendant with a gas can. She first mentioned this observation
at the first trial. On cross-examination at the first trial, Owens acknowledged the discrepancy
and, in the same line of questioning, admitted that she heard White talking about the case. But
on redirect examination, Owens testified that White did not tell her what to say at trial and she
confirmed that her testimony consisted of what she saw “with [her] own eyes.” Despite Owens’
omission, the overall consistency of Owens’ reporting of defendant’s appearance and the crime
weighed in favor of finding an independent basis for the in-court identification.


                                                 -8-
seen defendant previously, she had an extended opportunity to see him throughout the day of the
fire.

        In considering all of these circumstances, see Gray, 457 Mich. at 115, we are not left with
a definite and firm conviction that the trial court clearly erred when it denied defendant’s motion
to suppress because the testimonial record made at the first trial established that Owens had an
independent basis for her in-court identification. See McDade, 301 Mich. App. at 356.

                                   IV. JURY INSTRUCTION

        Lastly, defendant argues that the trial court erred by denying his request for a jury
instruction based on his defense theory that evidence admitted at trial indicated that White was
the actual perpetrator. Even if the trial court erred, reversal is not warranted.

                       A. STANDARD OF REVIEW AND APPLICABLE LAW

        “Claims of instructional error are generally reviewed de novo by this Court, but the trial
court’s determination that a jury instruction is applicable to the facts of the case is reviewed for
an abuse of discretion.” People v Dobek, 274 Mich. App. 58, 82; 732 NW2d 546 (2007).

        “A defendant in a criminal trial is entitled to have a properly instructed jury consider the
evidence against him or her.” Id. It is the trial court’s duty to instruct the jury on the law
applicable to the case. MCL 768.2; Dobek, 274 Mich. App. at 82. “Jury instructions must include
all the elements of the offenses charged against the defendant and any material issues, defenses,
and theories that are supported by the evidence.” Dobek, 274 Mich. App. at 82. See also People v
Riddle, 467 Mich. 116, 124; 649 NW2d 30 (2002) (“When a defendant requests a jury instruction
on a theory or defense that is supported by the evidence, the trial court must give the
instruction.”). However, an instruction must be supported by a rational view of the evidence.
People v Pinkney, ___ Mich App ___, ___; ___ NW2d ___ (2016) (Docket No. 325856); slip op
at 9.

        “Even if the instructions are somewhat imperfect, reversal is not required as long as they
fairly presented the issues to be tried and sufficiently protected the defendant’s rights.” Id.
(quotation marks and citation omitted). Additionally, in Riddle, 467 Mich. at 124-125, the
Michigan Supreme Court explained:

       [I]f an applicable instruction was not given, the defendant bears the burden of
       establishing that the trial court’s failure to give the requested instruction resulted
       in a miscarriage of justice. The defendant’s conviction will not be reversed
       unless, after examining the nature of the error in light of the weight and strength
       of the untainted evidence, it affirmatively appears that it is more probable than not
       that the error was outcome determinative.

                                         B. ANALYSIS

        It is unnecessary to determine whether the requested instruction was supported by a
rational view of the evidence. Even if we assume, without deciding, that the trial court erred by
failing to provide the instruction, the error was not outcome determinative.

                                                -9-
         Defendant’s defense theory that Smith started the fire was clear from defense counsel’s
arguments and questioning of the witnesses during the trial. However, the evidence negating this
theory was overwhelming. Although one officer observed that White ran, while on fire, from the
burning building—which, according to the defense, demonstrated consciousness of guilt—White
testified that he was not fleeing the scene, but, instead, was trying to escape from the fire and
save his life. Law enforcement officers testified that it is common for individuals to run away
from a burning building and common for people burned in a fire to run for cover. Additionally,
Chief Charles Simms also testified that the officers’ reports to him did not “give any type of
inclination that [White] was running from them.” When White was ordered to come out from
some bushes (in which he had been rolling in order to extinguish the fire on himself), he
followed the order.

        Additionally, although a medical report stated that White’s primary complaint was, “I
burned myself,” White testified that he did not make that statement in an interview, and the
other, more detailed medical records explained that White reported that someone set fire to the
building and White thought he was the target. White’s injuries also were consistent with his
description of his escape from the apartment building. Specifically, his burns were consistent
with a defensive posture, and the presence of carbonaceous staining on his mouth was consistent
with running in a burning building and inhaling smoke. Further, Chief Simms testified that
White’s burns were not consistent with someone who set a fire. Normally, people he has
arrested who have set fires have lower-extremity burns.

        Chief Simms also testified that White was never a suspect in this case. There was no
physical evidence that the fire was ignited near Andrews’ apartment, where White had been
present immediately before the fire. In addition, Chief Simms testified that paramedics
customarily alert the arson department if they transport someone who smells like gasoline, and
the paramedics made no such report about White.

        It is noteworthy that defense counsel expressly argued during his closing argument that it
was likely, based on the prosecution’s evidence, that White started the fire. Subsequently, the
trial court instructed the jury that defendant enjoyed a presumption of innocence and that the
prosecutor had the burden of proof. The jury was told that “[t]his presumption continues
throughout the trial and entitles the Defendant to a verdict of not guilty, unless you are satisfied
beyond a reasonable doubt that he is guilty.” The trial court instructed the jury that defendant
was not required to prove his innocence or “to do anything.”

        Despite defense counsel’s closing argument and the trial court’s instructions, the jury still
found defendant guilty. Given the overwhelming evidence against White’s guilt, defendant
cannot establish that it is more probable than not that any refusal to provide the requested
instruction concerning his defense theory was outcome determinative. See Riddle, 467 Mich. at
124-125.

                                        V. CONCLUSION

       Defendant has failed to establish that any of his claims on appeal warrant relief.




                                                -10-
Affirmed.

                   /s/ Michael F. Gadola
                   /s/ Karen M. Fort Hood
                   /s/ Michael J. Riordan




            -11-